                                                                     JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 UNITY COURIER SERVICE, INC., a             CASE NO. 2:18-cv-08143-RGK-GJS
12 California corporation, and ALI SHARIFI,   JUDGMENT IN FAVOR OF
                  Plaintiffs,                 DEFENDANT HUDSON
13                                            INSURANCE COMPANY AND
          vs.                                 AGAINST PLAINTIFFS
14
     HUDSON INSURANCE COMPANY, DOES
15 1 through 20,
16
                   Defendants.
17                                            Pre-Trial Conf.:   09/16/2019
                                              Trial Date:        10/01/2019
18
19
20
21
22
23
24
25
26
27
28                                            1
           JUDGMENT IN FAVOR OF DEFENDANT HUDSON INSURANCE
                   COMPANY AND AGAINST PLAINTIFFS
 1         Defendant Hudson Insurance Company’s (“Hudson”) Motion for Summary

 2   was briefed and submitted to the Court for a decision, and good cause appearing
 3
     therefore,
 4
 5         IT IS ORDERED, ADJUDGED AND DECREED:
 6
     That judgment in the above-captioned action shall be entered in favor of Hudson and
 7
 8   against Plaintiffs Unity Courier Service, Inc. and Ali Sharifi.

 9
10
11
12
13 DATED: _________________
           September 4, 2019                        ______________________________
                                                    _________________________
14                                                  The Honorable
                                                    The Hoonorable R. Gary Klausner
                                                                             Klau
                                                    United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
          JUDGMENT IN FAVOR OF DEFENDANT HUDSON INSURANCE
                  COMPANY AND AGAINST PLAINTIFFS
